Ames, J.
The principal question in this case has recently been before us, in the case of Sutton Manufacturing Co. v. Sutton, 108 Mass. 106. We then held that under the St. of 1870, c. 196, a vote of a town to reestablish “ the school district system ” was a sufficient reestablishment of the former school districts. This case is perhaps stronger than that above cited, for the reason that the article in the warrant gave notice to the inhabitants of Barnstable that they were to act on the subject of reestablishing the school district system in the town under this statute, and to choose such officers as might be required in case the town should vote to return to the district system. Under this article they might well proceed, as they did, to choose the prudential committees for each district.
*130The article in the warrant for the meeting in September was intended to bring np for consideration the question whether the district lines should be changed. The vote was merely, under the circumstances, a refusal to change them. It could not impair or annul the effect of the previous vote.

¡Exceptions sustained.